‘Case 1:20-cr-00141-TWP-TAB Document 17 Filed 06/25/20 Page 1 of 5 PagelD #: 36

FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA JUN 95 2026

INDIANAPOLIS DIVISION
. U.S. CLERK'S OFFICE
UNITED STATES OF AMERICA, EVANSVILLE,

)
)
Plaintiff, ) wr
v. 5 Cause No. \° pb- Ur- Wi WP

)
ANTONIO WGODEN, )
)
Defendant. )

INDICTMENT

COUNT ONE

False Statement in Connection with the Acquisition of a Firearm
{18 U.S.C. § 922(a)(6)]

The Grand Jury charges that:

On or about May 8, 2020, within the Southern District of Indiana, Indianapolis Division,
Antonio Wooden, the defendant herein, in connection with the acquisition of a firearm, to wit, an
American Tactical Omni Hybrid semiautomatic rifle, from a licensed dealer of firearms within the
meaning of Chapter 44, Title 18, United States Code, did knowingly make a false and fictitious
written statement or statements to Shoot Point Biank, which statement or statements were as
intended and likely to deceive Shoot Point Blank, as to a fact material to the lawfulness of such
acquisition of the said firearm to the defendant under chapter 44 of Title 18, in that the defendant
did:

- falsely declare on an ATF Form 4473, Firearms Transaction Record, that the address

of his current residence was 1724 N. Berwick Avenue, Indianapolis, Indiana, when in

fact the defendant then knew that he did not reside at such address; and/or

 
Case 1:20-cr-00141-TWP-TAB Document17 Filed 06/25/20 Page 2 of 5 PagelD #: 37

- falsely declare on an ATF Form 4473, Firearms Transaction Record, that the defendant

 

was not a fugitive from justice, when in fact the defendant then knew he was a fugitive
from justice; and/or

- falsely declare on an ATF Form 4473, Firearms Transaction Record, that the defendant
was not an unlawful user of marijuana, when in fact the defendant then knew he was
an unlawful user of marijuana.

All in violation of Title 18, United States Code, Section 922(2)(6).
COUNT TWO
False Statement With Respect To Information Required To Be Kept By Licensed Firearms
Dealer
[18 U.S.C. § 924(a)(1)]
The Grand Jury further charges that:

On or about May 8, 2020, within the Southern District of Indiana, Indianapolis Division,
Antonio Wooden, the defendant herein, in connection with the acquisition of a firearm, to wit, an
American Tactical Omni Hybrid semiautomatic rifle, knowingly made a false statement or
statements and/or a false representation or representations to Shoot Point Blank, an entity licensed
under the provisions of Chapter 44 of Title 18, United States Code, with respect to information
required by the provisions of Chapter 44 of Title 18, United States Code, to be kept in the records
of Shoot Point Blank, in that the defendant did:

- falsely declare on an ATF Form 4473, Firearms Transaction Record, that the address
of his current residence was 1724 N. Berwick Avenue, Indianapolis, Indiana, when in
fact the defendant then knew that he did not reside at such address; and/or

- falsely declare on an ATF Form 4473, Firearms Transaction Record, that the defendant

was not a fugitive from justice, when in fact the defendant then knew he was a fugitive

from justice; and/or
Case 1:20-cr-00141-TWP-TAB Document 17 Filed 06/25/20 Page 3 of 5 PagelD #: 38

- falsely declare on an ATF Form 4473, Firearms Transaction Record, that the defendant
was not an unlawful user of marijuana, when in fact the defendant then knew he was
an unlawful user of marijuana.

All in violation of Title 18, United States Code, Section 924(a)(i).

COUNT THREE
Unlawful Possession of a Firearm by an Unlawful User of a Controlled Substance
[18 U.S.C. § 922(g)(3)]
The Grand Jury further charges that: |
On or about May 30, 2020, continuing through June 2, 2020, within the Southern District
of Indiana, Indianapolis Division, Antonio Wooden, the defendant herein, did knowingly possess
in and affecting commerce a firearm, to wit: an American Tactical Omni Hybrid semiautomatic

rifle, knowing that he was an unlawful user of a controlled substance.

All in violation of Title 18, United States Code, Section 922(g)(3).

COUNT FOUR
Unlawful Possession of Ammunition by an Unlawful User of a Controlled Substance
[18 U.S.C. § 922(¢}(3)]
The Grand Jury further charges that:

On or about June 2, 2020, within the Southern District of Indiana, Indianapolis Division,
Antonio Wooden, the defendant herein, did knowingly possess in and affecting commerce
ammunition, to wit: rounds of American Eagle .223 caliber ammunition and/or rounds of
Remington .223 caliber ammunition, knowing that he was an unlawful user of a controlled

substance.

All in violation of Title 18, United States Code, Section 922(g)(3). |

 
Case 1:20-cr-00141-TWP-TAB Document 17 Filed 06/25/20 Page 4 of 5 PagelD #: 39

COUNT FIVE
Uniawful Possession of a Firearm by a Fugitive from Justice
[18 U.S.C. § 922(g)(2)]
The Grand Jury further charges that:
On or about May 30, 2020, continuing through June 2, 2020, within the Southern District
of Indiana, Indianapolis Division, Antonio Wooden, the defendant herein, did knowingly possess
in and affecting commerce a firearm, to wit: an American Tactical Omni Hybrid semiautomatic

rifle, knowing that he was a fugitive from justice.

All in violation of Title 18, United States Code, Section 922(g}{2).

COUNT SIX
Unlawful Possession of Ammunition by a Fugitive from Justice
[18 U.S.C. § 922(8)(2)]
The Grand Jury further charges that:
On or about June 2, 2020, within the Southern District of Indiana, Indianapolis Division,
Antonio Wooden, the defendant herein, did knowingly possess in and affecting commerce
ammunition, to wit: rounds of American Eagle .223 caliber ammunition and/or rounds of

Remington ,223 caliber ammunition, knowing that he was a fugitive from justice,

All in violation of Title 18, United States Code, Section 922(g){2).

 

 
Case 1:20-cr-00141-TWP-TAB Document 17 Filed 06/25/20 Page 5 of 5 PagelD #: 40

FORFEITURE ALLEGATION

1. Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the
offense set forth in this Indictment, the defendant shall forfeit to the United States “any firearm
or ammunition involved in or used in” the offense.

3. The property subject to forfeiture includes, but is not necessarily limited to: an
American Tactical Omni Hybrid semiautomatic rifle and all rounds of American Eagle and

Remington .223 caliber ammunition,

A TRUE BILL:

FOREPERSON

 

JOSH J. MINKLER
UNITED STATES ATTORNEY

   
  

 

  

 

Barry D. Glickpian
Assistant United States Attorney

 

 

 

 

 
